                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:04-CR-00118-GCM-CH
 UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                                           ORDER

 JOE LOUIS HAMPTON,

                 Defendant.


          THIS MATTER COMES before this Court on the Court’s own motion. Defendant Joe

Louis Hampton filed a Motion for a Reduced Sentence Under the First Step Act (Doc. No. 56).

The Court instructs the Government to respond to that Motion within thirty (30) days of entry of

this Order.

          SO ORDERED.



                                       Signed: October 14, 2020




          Case 3:04-cr-00118-GCM-CH Document 57 Filed 10/14/20 Page 1 of 1
